Citation Nr: 1126284	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to March 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim.

In February 2011, the Veteran presented sworn testimony during a personal hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In April 2011, the Veteran submitted additional private medical evidence directly to the Board.  In May 2011, the Veteran, through his representative, submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).


FINDINGS OF FACT

The competent medical evidence is in equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service.


CONCLUSION OF LAW

Entitlement to service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for tinnitus, which he contends is due to his military service.

The Board will discuss certain preliminary matters and then render a decision as to the pending claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service connection claim in February 2008.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting said claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002); 38 C.F.R. § 3.303 (2010).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Continuity of symptomatology

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran claims entitlement to service connection for tinnitus, which he contends is due to his active military service.  See, e.g., the February 2011 Board hearing transcript.

It is undisputed that the Veteran is currently diagnosed with tinnitus.  See the letter from Dr. M.L.B. dated March 2011; see also the VA examination report dated April 2008.  Accordingly, element (1) is satisfied.

As to element (2), the Veteran testified that while serving as an infantryman in Vietnam he was exposed to significant acoustic trauma from small arms fire, automatic weapons fire, artillery cannons, air strikes, cluster bombs, grenades, and 500 pound bombs.  See the February 2011 Board hearing transcript, pg. 3.  The Board has no reason to disbelieve the Veteran as such statements are consistent with his military occupational specialty (MOS) of light infantryman stationed in the Republic of Vietnam.  Additionally, the Veteran's statements are supported by three lay statements from fellow soldiers who served with the Veteran.  See the statements of A.G.K., W.E.L., and J.M., received November 2008.  As such, exposure to acoustic trauma is presumed and element (2) is satisfied.  

Turning to crucial element (3), medical nexus, the record contains conflicting medical opinions as to the issue of medical nexus.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In an April 2008 opinion, a VA audiologist reviewed the Veteran's claims folder and concluded that "[i]t is my opinion that it is less likely than not that the Veteran's current tinnitus might be related to military service, specifically less likely than not related to military noise exposure/acoustic trauma."  The VA examiner explained, "[a]t the present time, the Veteran has normal hearing for VA rating purposes.  The slight threshold shifts noted in the higher frequencies would likely represent presbycusis, and the Veteran's current tinnitus would likely be related to presbycusis."

In contrast, in a March 2011 opinion, a private physician, Dr. M.L.B., indicated that he had interviewed the Veteran, including his report of intermittent tinnitus dating from his discharge from military service.  Dr. M.L.B. therefore concluded, "[h]igh frequency sensorineural hearing loss and tinnitus are likely secondary to his history of noise exposure."  

The Board recognizes that in rendering his positive nexus opinion, Dr. M.L.B. relied predominantly on the Veteran's self-report of chronic tinnitus symptomatology.  However, the Board has no reason to disbelieve the Veteran's contentions.  Moreover, in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court of Appeals for Veterans Claims specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Crucially, the undersigned found the Veteran's statements regarding his continuity of symptomatology since service discharge to be credible as to the pending claim.

Both April 2008 VA medical opinion and the March 2011 private medical opinion appear to have been based upon thoughtful analyses of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Accordingly, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current bilateral tinnitus is a result of his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, element (3), and thereby all three elements, has been satisfied.  For reasons and bases expressed above, the benefit sought on appeal is granted.



ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


